This Cause coming on this Day to be heard by Consent of the Sollicitors on both Sides, Mr. Rutledge of Counsel with the Defendants opened the Scope and Purport of the Pleadings. He then moved that the Master’s Report made and filed in this Cause might be read; and the Exceptions thereto filed being then argued The Court did order and Decree that the said  Master’s Report be and it is hereby confirmed and made absolute and that the Complain]ants Jermyn and Charles Wright do pay to the Defendants [page torn] and Philip Hext or one of them on Demand the Sum of Four [page torn] One Shilling and ten Pence Current Mony of the said Province [that the] Complainants Bill be dismissed with Costs of this Suit to be [taxed by the Master] of this Court and paid on Demand to the said Defendants or one of them [page torn]
And it is further Ordered that the Master do redeliver to [the Complainants the] Books of Accounts and other Vouchers lodged with him for the'Auditting [the Accounts between] the said Parties. And that he be al*545lowed 35 Guineas for his Tro[uble] the Accounts between the said Parties to be paid by the Complainants.
John Troup Register [in Chancery]